DETAILED CORRESPONDENCE
This Office action is in response to the application filed 10/17/2019, with claims 1-15 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8  is objected to because of the following informalities:  it appears that the following word configurated should be configured.  Appropriate correction is required.

Claims 3 and 10 are objected to because of the following: The conjunction combination of “and/or” is ambiguous which renders the metes and bound of the 

Claim Objections
Claims 1 and 8 recite the contingent clauses language “--if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the “sending by the communication unit of the revised take off time to a system external to the aircraft” is optional since it relies on an if statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MYR, US 2018/0218615.

Claim 1. A method for revising a target take time of an aircraft in an environment of an airport, implemented by a computer of the aircraft cooperating with a data memory provided to store a target take off time, wherein the computer cooperates also with at least one information source configured to determine a position of the aircraft in the environment of the airport, and a communication unit configured to establish radiofrequency communications between the aircraft and systems external to the aircraft, the method iteratively comprising steps implemented by the computer of:
acquiring, from the information source, a current position of the aircraft in the environment of the airport and determining a revised take off time from the current position of the aircraft, from airport data and from aircraft performance data ([0047], [0130]-[0132], [0218]—“The present invention generates and transmits to each and every aircraft a sequence of trajectory points based and tested by the system. The sequence is continuously updated (e.g. revised).”, [0152], [0223], [0280]—“a centralized 
comparing a target take off time, previously stored in the data memory, with the revised take off time ([0084]—“…comparison model”, [0186]-[0187], [0280]); and 
if a difference between the target take off time and the revised take off time is greater than a tolerance value, sending by the communication unit of the revised take off time to a system external to the aircraft ([0301]—“Such sensors will operate in such a way, wherein the next available takeoff aircraft will be allowed to takeoff (green light phase) only after the runway will be cleared plus a certain tolerance level, and the aircraft will be allowed to takeoff (green light phase), after the runway will be cleared plus a certain tolerance level and next landing is planned to be finished after a certain tolerance level.”).

Claim 2. The method according to claim 1, 
wherein the external system is a departure manager ([0278]-[0281]).

Claim 3. The method according to claim 1, 
wherein the aircraft performance data comprises weight of the aircraft, value of acceleration and/or deceleration of the aircraft as a function of value of thrust of engines of the aircraft and/or of operational rules of the aircraft ([0208], [0217]-[0219]— “speed data”).

Claim 4. The method according to claim 1, 
wherein the aircraft performance data are updated according to weather conditions ([0270]).

Claim 5. The method according to claim 1, 
wherein the computer determines the revised take off time, also, from a pushback clearance time transmitted by a departure manager ([0133], [0134], [0218]—“The present invention generates and transmits to each and every aircraft a sequence of trajectory points based and tested by the system. The sequence is continuously updated (e.g. revised).”).

Claim 6. The method according to claim 1, 
wherein the tolerance value is equal to thirty seconds ([0223]—tolerance level. Furthermore, Applicant’s thirty second tolerance value is a design choice).

Claim 7. The method according to claim 1, 
wherein the airport data comprise a take off runway identifier and a taxiing route (FIG. 1b illustrates “Identification Lines”, figures 5A and 5b).

Regarding claims 8-14,

 
Claim 15. An aircraft, comprising a system for revising a target take off time of an aircraft in an environment of an airport according to claim 8 (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/           Supervisory Patent Examiner, Art Unit 3661